COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Charles Perridon v. Evelyn Perridon

Appellate case number:      01-16-00721-CV

Trial court case number:    2013-72110

Trial court:                309th District Court of Harris County

       On December 29, 2016, this Court’s Order, among other things, granted the
extension request of appellant, Charles Perridon, to file evidence of payment of the
reporter’s record fees. That Order also warned appellant that if evidence of payment for
the reporter’ record was not timely filed within 30 days of that Order, this Court would
set the briefing schedule without the reporter’s record. See TEX. R. APP. 35.3(c),
37.3(c)(2)(A).

       On February 7, 2017, appellee, Evelyn Perridon, filed a request for court to set
briefing schedule without the reporter’s record due to appellant’s failure to properly
prosecute this appeal. Appellee noted that, among other things, the court reporter filed an
info sheet in this Court on January 5, 2017, stating that appellant had failed to pay or
make arrangements to pay for the reporter’s record.

       Neither a timely response from appellant to this Court’s Order nor the reporter’s
record has been filed in this Court. Accordingly, this Court grants appellee’s request to
consider and decide this appeal on those issues or points that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c)(1), (2). Appellant’s brief is ordered to
be filed no later than 30 days from the date of this order. See id. 38.6(a).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually                             Acting for the Court
Date: February 14, 2017